an action to recover damages for personal injuries, the defendants appeal from an amended judgment of the Supreme Court, Kings County (Vaughan, J.), dated March 7, 2007, which, upon, inter alia, a jury verdict finding them 100% at fault in the happening of the accident, and upon the denial of that branch of their motion pursuant to CPLR 4404 (a) which was to set aside the verdict and for judgment as a matter of law dismissing the complaint or, to set aside the verdict as against the weight of the evidence and for a new trial, is in favor of the plaintiff and against them in the principal sum of $990,000.
Ordered that the amended judgment is affirmed.
The jury’s verdict on the issue of liability is supported by legally sufficient evidence, since there was a valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Schwalb v Kulaski, 38 AD3d 876, 877 [2007]). Contrary to the defendants’ contention, the plaintiff’s testimony was not so manifestly untrue, physically impossible, or contrary to common experience as to render it incredible as a matter of law (see Ahr v Karolewski, 48 AD3d 719 [2008]; cf. Loughlin v City of New York, 186 AD2d 176, 177 [1992]). Moreover, the verdict was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.